Case 2:19-cv-00152-JRG Document 56-8 Filed 12/20/19 Page 1 of 1 PageID #: 1058



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


  SOLAS OLED LTD.

     Plaintiff,

          v.

  SAMSUNG DISPLAY CO., LTD., SAMSUNG                     Civil Action No. 2:19-cv-00152-JRG
  ELECTRONICS CO., LTD., AND SAMSUNG
  ELECTRONICS AMERICA, INC.,

     Defendants.


   ORDER GRANTING DEFENDANTS SAMSUNG DISPLAY CO., LTD., SAMSUNG
   ELECTRONICS CO., LTD., AND SAMSUNG ELECTRONICS AMERICA, INC.’S
     MOTION TO STAY PROCEEDINGS PENDING INTER PARTES REVIEW

       Before the Court is Samsung’s Motion to Stay Proceedings Pending Inter Partes Review. The

Court, having considered same, is of the opinion the motion should be GRANTED.
